Eberhardt, Judge,
dissenting. It is clear from the testimony of the plaintiff’s messenger or custodian that the felonious taking of the money from his automobile had been completed before the messenger became cognizant of it. He had not even suspected that the money was missing until he came back from his examination of the motor, which he had been unable to start, and saw that the money was not on the seat where he had left it. True enough, after that he did see some unknown party "walking fast” down the street, enter a car driven by another man and drive away. But he did not see the money in the possession of either, nor had he seen either of them about his car. Somebody had removed the money from the seat of the car — but he did not know who had done so, or when it had happened. He was not cognizant of it at the time; he merely became so after the taking had been accomplished.
Insurance is a matter of contract, and its language is to be construed by giving the usual and ordinary meaning to it, and if there is no ambiguity it is to be construed to *796mean what it says. Cherokee Credit Life Ins. Co. v. Baker, 119 Ga. App. 579, 582 (168 SE2d 171). Here the contract defines robbery, so far as is relevant here, as an "overt felonious act committed in [the presence of a messenger or custodian] and of which he is actually cognizant.” The only question, therefore, is whether the evidence shows that Johnny Howard, the custodian, was cognizant of the taking of the money from the car at the time it happened. As I see it, the evidence demands a contrary finding.
Our cases of Van Keuren v. Travelers Indem. Co., 27 Ga. App. 367 (108 SE 310) and Still v. Great Central Ins. Co., 122 Ga. App. 99 (176 SE2d 268), dealing with policies containing similar language and losses occurrring under circumstances which would seem to raise closer questions than this evidence could, are determinative of the issue.
Among the cases from a majority of our sister states arising under this policy language and dealing with losses under circumstances of a similar nature, and which reach the conclusion reached in our own cases are Austin L. Burgess, Inc. v. Lumbermens Mutual Cas. Co., 348 Mass. 616 (205 NE2d 1); Cole v. Hartford Accident &c. Co., 242 Iowa 416 (46 NW2d 811); Sklar v. Globe Indem. Co., 129 Cal. App. 439 (18 P2d 981); Jones v. Auto Owners Ins. Co., 43 Ala. App. 101 (180 S2d 145); Grimes v. Maryland Cas. Co., 300 Ill. App. 62 (20 NE2d 982); Ashcraft v. U. S. F. & G. Co. (Ky. App.) 255 SW2d 485; Anderson v. Hartford Acc. &c. Co., 77 Cal. App. 641 (247 P 507); Citizens Loan &c. Co. v. St. Paul Mercury Indem. Co., 195 Minn. 515 (263 NW 541).
The evidence here shows no more than a larceny of the money from the seat of the car by somebody at a time when the custodian was unaware that it happened. We have held that "[I]n order to prove a case of robbery by the sudden taking and carrying away of the property of another, without his consent, it is only necessary to show that the person robbed was conscious that something was being taken from him, and that for some reason he was unable to prevent it.” Bowen v. State, 16 Ga. App. 110, 119 (84 SE 730). If it is taken fraudulently, privately and without the *797knowledge or consent of the owner, while the property is in his immediate possession or presence, it is larceny — not robbery. Banks v. State, 74 Ga. App. 449 (40 SE2d 103). As we held in Still v. Great Central Ins. Co., 122 Ga. App. 99, supra, the policy requirement that the felonious act be committed in the custodian’s presence "and of which he was actually cognizant,” clearly means "cognizance of the taking at the time it is in process, not when the loss is discovered.” Even if the custodian had seen the money in the possession of the man who was "walking fast” down the street — which he did not — his cognizance of the taking occurred only after the taking had been completed, not at the time the taking was in process.
The purpose of this requirement in the policy is, of course, to limit the coverage to a situation in which the insured, or his custodian, will have opportunity to do something about avoiding the loss at the time, and for that kind of coverage the premium is less than it is for a mere larceny, or a taking by stealth when the owner or custodian is not cognizant of it at the time. If the insured had desired a larceny coverage, he might have obtained it, but at a different premium rate.
His contract simply does not cover the loss shown to have occurred.
I am authorized to state that Presiding Judge Hall and Judge Pannell concur in this dissent.